Name: Commission Regulation (EC) No 2335/1999 of 3 November 1999 laying down marketing standards for peaches and nectarines
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|31999R2335Commission Regulation (EC) No 2335/1999 of 3 November 1999 laying down marketing standards for peaches and nectarines Official Journal L 281 , 04/11/1999 P. 0011 - 0015COMMISSION REGULATION (EC) No 2335/1999of 3 November 1999laying down marketing standards for peaches and nectarinesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) peaches and nectarines are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted; many amendments must be made to Commission Regulation (EEC) No 3596/90 of 12 December 1990 laying down quality standards for peaches and nectarines(3), as last amended by Regulation (EC) No 888/97(4). In order to ensure legal clarity, Regulation (EEC) No 3596/90 should be repealed and the rules it contains recast. To that end and in the interests of preserving transparency on the world market, account should be taken of the standard for peaches and nectarines recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE);(2) the standards for peaches and nectarines provide for the obligation to comply with a sizing scale; under Commission Regulation (EEC) No 1169/93(5), size D is authorised only during the period from the beginning of the marketing year until 30 June in order to permit early varieties of small fruits to be marketed while at the same time preventing the marketing after 1 July of late varieties of peaches and nectarines of size D, which are larger when ripe; this restriction need not extend beyond the marketing period for Community peaches and nectarines;(3) the market in fresh peaches and nectarines, particularly at the retail stage, is greatly dependent on the organoleptic quality of these products, which may vary considerably. The branch should therefore be allowed to indicate on the packaging minimum or maximum values for essential maturity criteria to allow consumers freedom of choice in purchasing fruit of an optimal organoleptic quality;(4) applying these standards should result in products of unsatisfactory quality being removed from the market, bringing production into line with consumer requirements and facilitating trade relationships based on fair competition, thereby helping improve the profitability of production;(5) the standards apply to all marketing stages. Long-distance transport, storage over a certain period and the various processes which the products undergo may cause certain alterations owing to the biological development of the products or to their relatively perishable nature. Account should be taken of such deterioration when applying the standards at the marketing stages which follow dispatch. Since products in the "Extra" class must be sorted and packaged with particular care, only lack of freshness and turgidity is to be taken into account in their case;(6) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standards relating to peaches and nectarines falling within CN code 0809 30 shall be as indicated in the Annex hereto.This standard shall apply at all marketing stages, under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the provisions of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EEC) No 3596/90 is hereby repealed.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from the first day of the month following that of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 350, 14.12.1990, p. 38.(4) OJ L 126, 17.5.1997, p. 11.(5) OJ L 118, 14.5.1993, p. 22.ANNEXMARKETING STANDARD FOR PEACHES AND NECTARINESI. DEFINITION OF PRODUCEThis standard applies to peaches and nectarines(1) grown from varieties (cultivars) of Prunus persica Sieb. and Zucc., to be supplied fresh to the consumer, peaches and nectarines for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for peaches and nectarines after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, peaches and nectarines must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.Peaches and nectarines must have been carefully picked.The development and state of ripeness of peaches and nectarines must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationPeaches and nectarines are classified into three classes as defined below:(i) "Extra" classPeaches and nectarines in this class must be of a superior quality. In shape, development and colouring they must be typical of the variety allowing for the district in which they are grown. They must be free from defects with the exception of very slight superficial defects, provided that these do not affect the general appearance of the produce, its quality, keeping quality and presentation in the package.(ii) Class IPeaches and nectarines in this class must be of good quality. They must be characteristic of the variety, allowing for the district in which they are grown. However, a slight defect in shape, development or colouring may be allowed.The flesh must be perfectly sound.Peaches and nectarines split where the stem is joined to the fruit are excluded.Slight skin defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality, the keeping quality and presentaiton in the package and do not exceed:- 1 cm in length for defects of elongated shape,- 0.5 cm2 in total area for other defects.(iii) Class IIThis class includes peaches and nectarines which do not qualify for inclusion in the higher classes, but which satisfy the minimum requirements specified above.The flesh should not show any serious defects. Fruits split where the stem is joined to the fruit are allowed only in connection with quality tolerances.The following skin defects may be allowed provided the peaches and nectarines retain their essential characteristics as regards the quality, the keeping quality and presentation and do not exceed:- 2 cm in length for defects of elongated shape,- 1.5 cm2 in total area for other defects.III. PROVISIONS CONCERNING SIZINGSize is determined by:- circumference, or- maximum diameter of the equatorial section.Peaches and nectarines must be graded according to the following scale:>TABLE>The minimum size allowed for the "Extra" class is 17,5 cm (circumference) or 56 mm (diameter).Size D (51 mm and over but under 56 mm in diameter or 16 cm and over but under 17,5 cm in circumference) is not allowed in the period from 1 July to 31 October.Sizing is compulsory for all classes.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated.A. Quality tolerances(i) "Extra" class5 % by number or weight of peaches or nectarines not satisfying the requirements of the class, but meeting those of class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 % by number or weight of peaches or nectarines not satisfying the requirements of the class, but meeting those of class II or, exceptionally, coming within the tolerances for that class.(iii) Class II10 % by number or weight of peaches or nectarines satisfying neither the requirements of the class nor the minimum requirements, with the exception of fruit affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes, 10 % by number or weight of peaches or nectarines up to 1 cm more or less than the size stated on the package in the case of sizing by circumference and up to 3 mm more or less in the case of sizing by diameter. However, for fruit in the smallest size, this tolerance shall apply only to peaches or nectarines of a size smaller by not more than 6 mm (circumference) or 2 mm (diameter) than the specified minimum size.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only peaches or nectarines of the same origin, variety, quality, degree of ripeness and size, and for the "Extra" class, the contents must also be uniform in colour.The visible part of the contents of each package must be representative of the entire contents.B. PackagingThe peaches or nectarines must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. PresentationThe peaches and nectarines may be presented:- in small unit packages,- in a single layer, in the case of "Extra" class; each individual fruit in this class must be separated from its neighbours.In classes I and II:- in one or two layers, or- in no more than four layers when the fruit is placed in rigid pockets so arranged that they do not rest on the fruit in the layer immediately below.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. Identification"Packer and/or dispatcher": name and address or officially issued or accepted code. However, in the case where a code mark is used, the reference "packer and/or dispatcher" (or equivalent abbreviations) has to be indicated in close connection with the code mark.B. Nature of produce- "peaches" or "nectarines", if the contents are not visible from the outside,- name of the variety for classes "Extra" and I.C. Origin of produceCountry of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- class,- size expressed in minimum and maximum diameters or minimum and maximum circumference or according to the coding set out in Section III "Provisions concerning sizing",- number of units (optional),- minimum sugar content, measured by refractometer and expressed in Brix degrees (optional),- maximum firmness, measured by penetrometer and expressed in kg/0,5 cm2 (optional),E. Official control mark (optional).(1) This text applies to all varieties grown from Prunus persica Sieb. and Zucc., being peaches or nectarines or similar with attached (clingstones) or unattached stone and smooth or rough skin.